Citation Nr: 0832217	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-32 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Snyder Associate Counsel







INTRODUCTION

The veteran had active service from December 1984 to December 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claim. 


FINDING OF FACT

The evidence of record does not show that the veteran suffers 
from a low back disability related to active duty service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107  (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
duty to notify and to assist imposed by 38 U.S.C.A. §§ 5103, 
5103(A) and 38 C.F.R. §§  3.159.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102  and 3.159 (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, notification is satisfied by way of a letter dated 
December 2006 to the veteran.  The letter advised the veteran 
that evidence showing that the low back disability existed 
from service until the present time was needed to 
substantiate the claim.  Examples of evidence requested 
included: dates and places of medical treatment, lay 
statements and statements from medical service personnel.  
The letter further advised the veteran of the evidence in the 
claims file, of the VA's duty to obtain relevant federal 
records and that the VA would make reasonable efforts to 
obtain private records.  The elements for a claim of service 
connection were also provided to the veteran and are detailed 
below.  

Second, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has obtained the service treatment records (STRs), VA 
outpatient treatment records (OTRs) and the private medical 
records (PMRs).  The veteran submitted PMRs and lay 
statements in support of his claim and the veteran was 
afforded a VA examination.  Neither the appellant nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Turning to the merits of the claim, the veteran seeks service 
connection for a low back disability.  Specifically, the 
veteran contends, as indicated in the October 2007 VA Form 9, 
he injured his lower back during active service.  

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(a).  That an injury occurred in service alone is 
insufficient.  There must be a chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam; Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the service connection is through a 
demonstration of continuity of symptomatology. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson 
v. West, 12 Vet. App. at 253 (1999) (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in-service. 38 C.F.R. § 3.303(d).

During his active service, the veteran's medical records are 
generally silent as to any diagnosis of or treatment for a 
low back disability, except for the September 1992 STRs.  The 
September 1992 STRs noted a diagnosis of a muscle strain.  
The November 1992 retirement physical examination report was 
normal and unremarkable for back pain.  The veteran denied a 
history of recurrent back pain in the December 1992 report of 
medical history.  As such, the September 1992 low back muscle 
strain appears to have been an acute and transitory ailment 
that completely resolved at the time of service separation.

Subsequent to service the veteran was treated for complaints 
of low back pain.  For example, a September 2005 PMR noted 
the veteran's statement that he injured his back while 
pulling on some heavy pallets.  Dr. R. R. diagnosed a minor 
strain of the back with good range of motion.  However, Dr. 
R. R. offered no opinion concerning the etiology.  Five days 
later the veteran was re-examined, by the same doctor, and 
was released with no restrictions or requirements for follow 
up. 

In the February 2007 VA examination, the examiner reviewed 
the claims file and noted the veteran had been seen in 
service in 1992 for a right oblique muscle strain as opposed 
to a lumbar strain.  During the February 2007 VA examination 
the veteran complained of a constant aching in the low back 
right flank area radiating to the hip and groin.  An x-ray 
revealed degenerative disk disease at the L5-S1.  The 
examiner opined that there was no objective evidence to make 
a current diagnosis regarding the veteran's subjective right 
flank pain.  The VA examiner concluded that the degenerative 
disk disease was an incidental finding and was not related to 
the veteran's current complaints of lower right back pain and 
that the veteran's current complaints of back pain were less 
likely than not related to the veteran's military service.  

The veteran offered lay statements in support of his claim.  
During the February 2007 VA examination, the veteran 
contended he injured his back while in the military and that 
the 2005 injury and the present injury were both a re-
agrravation of the in-service disability.  Similarly, in the 
April 2007 Notice of Disagreement and the October 2007 Form 
VA 9, the veteran explained he had back pain since the injury 
in service.  

Having considered the evidence as set forth above, while the 
September 1992 STRs reflect a low back strain, there is no 
competent medical evidence of record that relates the 
veteran's current complaints of back pain to the strain noted 
during service.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In fact, 
the only medical record which included an opinion as to 
etiology was the February 2007 VA examination that concluded 
any current complaint of pain was less likely than not 
related to the veteran's military service.  

Thus, the only evidence that relates the back pain to service 
is the veteran's own statements.  While he is certainly 
competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on  matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. at 379;  Espiritu  v. Derwinski, 2 Vet. App. at 495.  

Although, the veteran stated that he had continuous back 
problems since 1992, the first post service notation of a 
back pain complaint was not until the September 2005 PMRs.  
In other words, the medical evidence of record reflects a gap 
of at least 13 years between the veteran's separation from 
service and the time he sought relief, which constitutes 
negative evidence that tends to disprove the veteran's claim 
that he had an injury in service that resulted in a chronic 
disability or persistent symptoms.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  Indeed, 
evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against a claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Further, the Board views the September 1992 muscle strain 
diagnosis as acute and transitory in nature that was resolved 
upon separation.  The veteran's lay assertions that his 
current low back pain is related to service is inherently not 
credible in view of all of the evidence of record.  The 
November 1992 retirement examination clinically evaluated the 
veteran's back as normal, which the Board finds as highly 
probative as to the veteran's condition at the time of his 
release from active duty, as it was generated with the 
specific purpose of ascertaining the veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits. 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  This fact, combined with the lack 
of evidence demonstrating a claimed back ailment until many 
years after service, and the February 2007 VA examination 
discounting a nexus, weighs against the veteran's claim.  

In summary, the Board reviewed the records very carefully for 
any findings that would support a relationship between any 
possible current back disability and active military service.  
The examiner conducted a review of the veteran's claim file 
and found there are no objective medical records which showed 
a nexus to active duty.  The veteran was advised of the need 
to submit medical evidence to demonstrate a nexus between a 
current disability and service by way of a letter from the RO 
to him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by the VA, 38 U.S.C.A. § 5107(a), 
and the veteran was clearly advised, in dated letter of 
December 2006 detailed above, to submit medical evidence of a 
relationship between the current disability and injury during 
military service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a back disability.  Although the veteran is  
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER


Service connection for a back disability is denied. 



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


